DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on May 13, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1-8, 10, 12-16, and 18 are pending and under consideration in this action. Claims 9, 11, and 17 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.

Change in Examiner
The examiner for your application in the USPTO has changed.  Examiner Monica Shin can be reached at 571-272-7138.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mainx et al. (Mainx) (US 2013/0053349 A1; published Feb. 28, 2013).
Applicant claims a composition comprising an insecticide and a polymer, wherein the insecticide is selected from the group recited in claim 12, 
wherein the polymer is an alkoxylated aliphatic polyol, 
wherein the polymer is from an initiator and a plurality of C2 to C6 alkylene oxide units,
wherein the initiator is an aliphatic polyol with at least three hydroxyl groups,
wherein the alkylene oxide units comprise ethylene oxide and/or propylene oxide,
wherein said polymer has an OH number from 20 to 300 mg KOH/g, and 
wherein the insecticide has a solubility in water at 20oC up to 10 g/l.

With regards to Claims 12, 14, and 18, Mainx discloses a biocide composition comprising an alkoxylated oligoglycerol ester and a biocide, such as an fipronil (reading on insecticide having a solubility in water at 20oC of up to 10 g/l and a termiticide) (Mainx claims 1, 3, 5). 
The alkoxylated oligoglycerol ester has the following general formula (I):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein R1, R2, and R3 independently represent either hydrogen or a saturated or unsaturated, linear or branched and optionally hydroxy substituted acyl radical having 2 to 22 carbon atoms and up to three double bonds on condition that at least one of the groups R1, R2, and R3 is different from hydrogen, AO stands for an alkylene oxide unit selected from ethylene oxide, propylene oxide, butylene oxide, and their mixtures, n1, n2, and n3 independently mean integers in the range from 1 to 100 on the condition that the sum (n1+n2+n3) is an integer in the range from 10 to 200, more preferably 10-15 alkylene oxide units, preferably ethylene oxide units, and x means an integer in the range of 1.1 to 10 (Mainx claim 2; para.0007-0014). Among the preferred species includes ethoxylated oligoglycerol esters (para.0016-0018).
	The aforementioned alkoxylated oligoglycerol ester (e.g., ethoxylated oligoglycerol esters) reads on a polymer formed from a polyol having at least 3 hydroxyl groups (e.g., oligoglycerol, such as diglycerol) and a plurality of C2-C4 alkylene oxide units. In the case of the exemplified diglycerol+10EO oleyl monoester in Mainx’s Table 3, it reads on a polymer formed from diglycerol (has 4 hydroxyl groups) and a plurality of ethoxylene oxide groups. Even though the polymer includes additional components that are not recited in the instant application's invention, it still reads on the polymer of the instant application because of the recitation “comprising” in the instant claims. The transitional term “comprising” is open-ended and does not exclude additional, unrecited elements or method steps. Note: MPEP 2111.03[R-9].
	With regards to the hydroxyl number of the polymer, although Mainx does not appear to explicitly disclose the hydroxyl number, because Mainx’s alkoxylated oligoglycerol ester (e.g., diglycerol+10EO oleyl monoester) is encompassed by the instant claims’ structure, absent evidence to the contrary, Mainx’s polymer will also have a hydroxyl value within the instantly claimed range.
	With regards to Claim 13, the composition comprises 0.1 to 99% by weight of the alkoxylated oligoglycerol ester, most preferably about 20-45% by weight, and 1-99.1% by weight of the biocide, most preferably about 15-40% by weight (Mainx claim 12; para.0186-0188). Thus, in the case that the biocide (e.g., insecticide) is present in an amount of about 20% by weight and the alkoxylated oligoglycerol ester is present in an amount of about 20% by weight, the weight ratio of the insecticide to the polymer is about 1:1. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	With regards to Claim 15, Mainx exemplifies a diglycerol + 10EO oleyl monoester (Table 3), reading on wherein the initiator is diglycerol, which has 4 hydroxyl groups. 
	With regards to Claim 16, Mainx exemplifies a diglycerol + 10EO oleyl monoester (Table 3) (reading on a polymer formed from diglycerol and ethylene oxide groups), which as a molecular weight of about 2191.84 g/mol1.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mainx et al. (Mainx) (US 2013/0053349 A1; published Feb. 28, 2013) as applied to claims 12-16 and 18 set forth above, further in view of Ishaque et al. (Ishaque) (US 2012/0053221 A1; published Mar. 1, 2012).
Applicant’s claims are set forth above and incorporated herein.
Applicant claims a method for controlling insects wherein a composition comprising an insecticide and a polymer, are applied to soil, wherein the polymer is an alkoxylated aliphatic polyol, wherein the polymer is from an initiator and a plurality of C2 to C6 alkylene oxide units, and wherein the initiator is an aliphatic polyol with at least three hydroxyl groups,
wherein the alkylene oxide units comprise ethylene oxide and/or propylene oxide,
wherein said polymer has an OH number from 20 to 300 mg KOH/g, and 
wherein the insecticide has a solubility in water at 20oC up to 10 g/l.

The teachings of Mainx as they apply to claims 12-16 and 18 are set forth above and incorporated herein. Additional relevant teachings are set forth herein. 
Mainx further discloses that their compositions may be diluted with water to give aqueous formulations for end-users comprising about 0.5-5% of the active matter represented by the concentrate (5000-50,000 ppm active matter). As discussed above, the concentrate comprises most preferably about 20-45% by weight of the alkoxylated oligoglycerol ester. Thus, in the case that the concentrate comprises 20% by weight of the alkoxylated oligoglycerol ester, the diluted composition will comprise about 1000-10,000 ppm of the polymer.

Mainx does not appear to explicitly disclose applying the composition to soil. Ishaque is relied upon for this disclosure. The teachings of Ishaque are set forth herein below.

Ishaque discloses a method for controlling soil-dwelling pests, especially termites (para.0001). Fipronil is especially preferred as the active ingredient in Ishaque’s method (para.0026 and 0436-0438). In Ishaque’s methods, the insecticidal ingredient (e.g., fipronil) is applied to or into (reading on injection) the soil (para.0447). In a preferred embodiment, the soil is the soil below a building or within a radius of 10 m around a building (para.0448).

	As discussed above, Mainx discloses a biocide composition comprising a biocide such as fipronil. In light of Ishaque’s disclosure that fipronil is known to control soil-dwelling pests, such as termites, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Mainx with the teachings of Ishaque, and apply Mainx’s biocide composition to or into soil, such as soil below a building or within a radius of 10 m around a building in order to control soil-dwelling pests such as termites. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as fipronil is known to control soil-dwelling pests such as termites, and such areas disclosed by Ishaque are known areas that may need control of soil-dwelling pests such as termites.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed May 13, 2022 have been fully considered. The new rejections set forth above cite a new combination of references which were not addressed in Applicant’s remarks.

Conclusion
Claims 1-8, 10, 12-16, and 18 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Diglycerol molecular weight = about 166.17 g/mol
        Ethylene oxide molecular weight = about 174.32 g/mol
        Oleic acid molecular weight = about 282.47 g/mol